DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           Claim Rejections - 35 USC § 102
2.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.        Claims 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published U.S. Application No. 2015/0327584 (Shi et al).          Shi et al discloses a sweetener composition comprising a spray-dried steviol glycosides composition prepared from stevia extract (e.g. paragraph 179; Examples; Table 2; claims 1, 5, and 12) wherein same includes additional sweetening agents (claim 13; e.g. aspartame) and wherein same has a solubility of at least 1% in water at ambient temperature (e.g. paragraph 179 and claim 2).            Regarding claim 2, “20 C” is considered to be within the normally accepted range for ambient temperature (i.e.15-25 C1) as used in Shi et al for testing solubility.  Because criticality has not been shown regarding solubility, specifically, at 20 C compared to other ambient temperature.  As such, claim 2 has been rejected under 35 USC 102.           Shi et al further discloses the use of said steviol glycoside composition in a variety of foods including flavoring composition (e.g. paragraph 58) which are, for example, fruit-based.  Being fruit-based, said fruit would inherently act as a flavor ingredient as called for in instant claim 4.                                       Claim Rejections - 35 USC § 103
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2015/0327584 (Shi et al).           In the alternative to the rejection under 35 USC 102, absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed any of the values within the typical temperature range covered by ambient temperature (i.e. 15-25 C) including the claimed value of 20 C as a matter of preference within said range.            Shi et al discloses use of the steviol glycosides compositions used in a flavoring composition (e.g. paragraph 58) as called for in instant claim 3 and, therefore, inherently a food composition as called for in instant claim 4 which inherently containers flavor and, in the case of fruit-based foods (paragraph 58) further inherently contain organic acid due to the presence of fruit (e.g. citric acid, malic acid).  However, Shi et al is silent regarding the particular fruit flavorings as recited in instant claim 3.   All such fruit flavors set forth in instant claim 3 are notoriously well-known, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed any such flavoring agent as a matter of preference in the taste desired in the flavoring composition.                                        Allowable Subject Matter
6.        Claims 1 and 6-10 are allowed.
7.        The following is a statement of reasons for the indication of allowable subject matter:             The prior art of record neither discloses nor teaches the method of claim 1 wherein stevia extract is dissolved in aqueous alcohol, seeded with a steviol glycoside seed composition, held for a time and temperature and wherein the crystallized steviol glycoside composition is separated and dried as specifically recited to provide a composition with at least 0.01% solubility in 20 C water.


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
September 28, 2022



    
        
            
        
            
        
            
        
            
    

    
        1See “What is Ambient Temperature” webpage.